DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites “between the injection signal generator and the injection signal generator…” For purposes of examination, “between the injection 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faxvog et al. US 8,878,396.

Regarding claim 1, Faxvog discloses a fault protection arrangement (400)(Fig. 4), comprising: a neutral grounding resistor (206)(Fig. 4), the neutral grounding resistor comprising a ground end and a non-ground end (14); and a neutral grounding resistance monitor assembly (310), coupled to the neutral grounding resistor (206)and comprising: a sense circuit (214), coupled to the ground end (14) of the neutral 
Faxvog fails to disclose an injection signal generator to generate a frequency of 240 Hz or greater.
However, Faxvog teaches a switching assembly (202) injecting a voltage of a different frequency (see col. 9, lines 25-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an injection signal generator to generate a frequency of 240 Hz or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Faxvog discloses the injection signal generator (202)(Fig. 5) is coupled on a first side to the non-ground end (between 204 and 206) of the neutral grounding resistor (206), and on a second side to the sense circuit (214).

Regarding claim 3, Faxvog discloses the neutral grounding resistance monitor assembly (310) further comprising an injection capacitor (304)(Fig. 5), coupled in electrical series between the injection signal generator (204) and the non-ground end of the neutral grounding resistor (206).

Regarding claim 4, Faxvog discloses the neutral grounding resistance monitor assembly (310) further comprising a sense resistor (212), coupled in electrical series 

Regarding claim 5, Faxvog discloses the neutral grounding resistance monitor assembly (310) further comprising a transformer (12), wherein the sense circuit (214) is arranged in electrical series on a first side of the transformer (12), between the transformer and the ground end (14) of the neutral grounding resistor (206), and wherein the injection signal generator (202)(Fig. 5) is arranged on a second side of the transformer (12).

Regarding claim 6, Faxvog discloses the neutral grounding resistance monitor assembly (310) further comprising a first transistor (204), disposed between the injection signal generator (202)(Fig. 5) and the non-ground end of the neutral grounding resistor (206).

Regarding claim 7, Faxvog discloses the neutral grounding resistance monitor assembly (310) further comprising a second transistor (208), disposed in electrical series between the injection signal generator and the injection signal generator (202)(Fig. 5).

Regarding claim 8, Faxvog discloses a sense 3Appl. No. 16/297,501Docket No.: 1511.PGR1531-B Response Dated January 29, 2021Examiner: BRUNER, Lorena DReply to Office Action of January 22, 2021TC/A.U. 2839resistor (212), disposed between the sense circuit (214) and the ground end (14) of the neutral grounding resistor (206).

Regarding claim 9, Faxvog fails to disclose the injection signal generator is configured to generate an alternating current signal having a frequency in a 100 kHz to 900 kHz range.
Faxvog teaches a switching assembly (202) injecting a voltage of a different frequency (see col. 9, lines 25-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the injection signal generator is configured to generate an alternating current signal having a frequency in a 100 kHz to 900 kHz range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Faxvog discloses a fault protection arrangement (400)(Fig. 4), comprising: a neutral grounding resistor (206), the neutral grounding resistor comprising a ground end (14) and a non-ground end (end between 206 and 204); and a neutral grounding resistance monitor assembly (310), coupled to the neutral grounding resistor (206) and comprising: a sense circuit (214), coupled to the non-ground end of the neutral grounding resistor (206); and an injection signal generator (202)(Fig. 5), coupled to the ground end (14) of the neutral grounding resistor (206).
Faxvog fails to disclose the neutral grounding resistor arranged to generate a frequency of 240 Hz or greater.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the neutral grounding resistor arranged to generate a frequency of 240 Hz or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Faxvog discloses the sense circuit (214) is coupled on a first side to the non-ground end  (end between 206 and 204) of the neutral grounding resistor (206), and on a second side to the injection signal generator (202)(Fig. 5).

Regarding claim 12, Faxvog discloses a sense 4Appl. No. 16/297,501Docket No.: 1511.PGR1531-B Response Dated January 29, 2021Examiner: BRUNER, Lorena DReply to Office Action of January 22, 2021TC/A.U. 2839resistor (212), arranged in electrically parallel fashion with the sense circuit (214), between the non- ground end of the neutral grounding resistor (206), and the injection signal generator (202)(Fig. 5).

Regarding claim 13, Faxvog discloses an injection capacitor (304)(Fig. 5), arranged in electrical series between the injection signal generator (202) and the ground end (14) of the neutral grounding resistor (206).

Regarding claim 14, Faxvog fails to disclose the injection signal generator is configured to generate an alternating current signal having a frequency in a 100 kHz to 900 kHz range.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the injection signal generator is configured to generate an alternating current signal having a frequency in a 100 kHz to 900 kHz range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, Faxvog discloses a fault protection method, comprising: providing a neutral grounding resistor (206)(Fig. 4), having a ground end (14), coupled to ground, and a non-ground end (between 204 and 206); generating, by an injection signal generator (202)(Fig. 5); wherein the injection signal travels to the neutral grounding resistor (206) along at the non-ground end; and sensing a resistance (212) of the neutral grounding resistor (206) using a sense circuit (214), electrically coupled between the ground end (14) of the neutral grounding resistor and the injection signal generator (202)(Fig. 5).
Faxvog fails to disclose an injection signal having an injection signal frequency, above 240 Hz.
However, Faxvog teaches a switching assembly (202) injecting a voltage of a different frequency (see col. 9, lines 25-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an injection signal having an injection signal In re Aller, 105 USPQ 233.

Regarding claim 16, Faxvog discloses an injection capacitor (304)(Fig. 5) is arranged in electrical series between the injection signal generator (202) and the non-ground end 5Appl. No. 16/297,501Docket No.: 1511.PGR1531-BResponse Dated January 29, 2021Examiner: BRUNER, Lorena D Reply to Office Action of January 22, 2021TC/A.U. 2839of the neutral grounding resistor (310), and wherein a sense resistor (212) is arranged in electrical series between the ground end (14) of the neutral grounding resistor and the sense circuit (214).

Regarding claim 17, Faxvog discloses a second capacitor (304) is arranged in electrical series between the non-ground end and the sense circuit (214).

Regarding claim 18, Faxvog discloses a transformer (12) is coupled between the injection signal generator (202) and the neutral grounding resistor (206), and coupled between the injection signal generator (202) and the sense circuit (214).

Regarding claim 19, Faxvog discloses a transistor assembly (204, 208) is coupled in electrical series between the injection signal generator (202) and the non-ground end (end between 204 and 206), and wherein the injection signal travels through the transistor assembly (204, 208).


Faxvog teaches a switching assembly (202) injecting a voltage of a different frequency (see col. 9, lines 25-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the injection signal frequency is in a 100-kHz to 900 kHz range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839